DISSENTING OPINION OP
PERRY, J.
This is an appeal from a ruling of the Treasurer to the effect that a certain instrument is subject to stamp duty under Section 918 and that portion of the schedule in Section 941, Chapter 64, of the Civil Laws, which reads, “Power of Attorney, $1.00.” The instrument referred to is in the following language:
“Stockholders’ Proxy.
“Know all men by these presents, that I, A. W. Van Valkenberg, do hereby constitute and appoint E-. E. Paxton for me and in my name, place and stead, to vote as my proxy at any ordinary, extraordinary or general meeting of the stockholders of The B.. F. Dillingham Company, Ltd., an Hawaiian corporation, held subsequent to this date or at any adjournment thereof (until this proxy has been revoked), and upon any question which may be brought-before such meetings, including the election of directors, according to the number of votes I should be entitled to vote if then personally present.
“In Witness Whereof, I have hereunto set my hand this 8th day of March, A. D. 1902.
(Signed) “A. W. Van Valkenberg.”
A power of attorney is “an instrument authorizing a person to act as the agent or attorney of the person granting it.” — 2 Bouvier 714. — “A letter or power of attorney is constantly spoken of as the formal instrument by which an agency is created.” — lb. 116. “The right on the part of the1 agent to- act in the name or on behalf of another is termed his authority or 'power to act, and this, if conferred formally by an instrument in writing and under seal, is said to be conferred by a letter of attorney or power of attorney.” — 1 Am. & Eng. Encycl. Law, 2nd ed., 938. In this Territory, a power of attorney need not be under seal. Even in the- case of a deed of land, 'a seal is not essential to validity. Wood v. Ladd, 1 Haw. 23; Campbell v. *188Manu, 4 Haw. 459. So, also, acknowledgment or lack of acknowledgment does not determine the character of the writing. The instrument in the case at bar is clearly a power of attorney and therefore within the letter of the statute.
It is contended, however, that, in the popular mind, proxies stand in a class by themsielves and are never known as powers of attorney and that therefore the legislature, having failed to include proxies by name, must be presumed to- have intended other powers of attorney only, or, at least, that the matter is one involved in some doubt and that consequently the- statute must be construed in favor of the taxpayer.
The general principles applicable in the construction of doubtful tax statutes are undoubtedly stated correctly in the prevailing opinions. Nevertheless, it seems to me that under the facts of this case the taxpayer should not prevail. The general question of the taxability of any or all proxies is not now before us; the only question presented by the appeal is -whether the particular instrument above set forth is subject to- the tax. I take it that it is recognized by the business community and by laymen in general as well as by lawyers that the authority to vote stock at all future meetings of a designated corporation may be deletgated or conferred by a formal power of attorney as well as by the informal instrument known as a proxy. The distinction here sought to be drawn is recognized in the H. S. war tax Act of June, 1898, in its provision imposing a tax on, “Power of attorney or proxy for voting” at corporation elections. Yol. 30, Statutes at Large, p. 462. The instrument under consideration is a formal power of attorney, using that term even in the sense in which, as I believe, it is understood by laymen. That it may also be called a proxy cannot, under the circumstances, affect the result. Assuming, then, for the purposes of this case, that under the title, “power of attorney,” the legislature intended to tax only those instruments which are understood by laymen to be po-wers of attorney, the instrument in question is a power of attorney within the meaning of the statute.
In The Queen v. Kelk, 12 Ad. & El. 559, a proxy was held *189to be “either a letter of attorney or an instrument of procuration.” That case is sought to be distinguished on the ground that in England the statute was more explicit. The language of that statute (it is set forth in the opinion of the Chief Justice in this case) is not broader, however, than the simple title contained in ours, “Power of Attorney.” The court said: “As therefore, Mr. Burnaby was by the instrument in question substituted for the proprietors signing, and appointed to act for them, we do not see how it is possible to deny that the writing by which he was so appointed is either .a letter of attorney or an instrument of procuration.” The case goes perhaps further than it is necessary to go in the present case and would seem to be an authority in support of the view that any proxy would be a power of attorney within the meaning of our statute: